Citation Nr: 0424568	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  01-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of radiation experimentation 
to include shrinking penis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The veteran has not been notified of the provisions of the 
VCAA as it relates to the issues on appeal.  The RO should 
inform the veteran of his rights under the VCAA as it 
pertains to his claim to reopen a claim of service connection 
for PTSD, and his claim to reopen entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of radiation 
experimentation to include shrinking penis.  This letter 
should include a general advisement that he should submit any 
evidence in support of his claims which he has in his 
possession, and VA's duty to assist him in obtaining any 
evidence he is unable to obtain on his own.  

The veteran should be afforded a VA examination to ascertain 
whether he has PTSD, and the etiology of any such disorder 
including whether it is related to service or any incident 
therein.  The VA examiner should ensure a detailed review of 
the entirety of the veteran's service medical records, and 
post-service medical records.

It is unclear whether the RO has denied the veteran's claims 
on the grounds that new and material evidence has not been 
received to reopen either claim, or whether each claim has 
been denied on the merits.  The RO should clarify its 
findings when readjudicating the claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of determining whether the 
veteran has PTSD, and the etiology of 
any such disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran has PTSD due to a traumatic 
incident in service.  If PTSD is 
diagnosed, the stressor(s) on which the 
diagnosis is based should be described 
in detail.  

3.  The RO should, then, readjudicate 
the claims of whether new and material 
evidence has been received to reopen a 
claim of service connection for PTSD, 
and whether new and material evidence 
has been received to reopen a claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of 
radiation experimentation, to include a 
shrinking penis.  If the determination 
of these claims remain unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




